Exhibit March 20, Kathryn Olson 3 Circle Avenue Mill Valley, CA 94941 Re: Transition Agreement Dear Kathryn: This letter confirms our agreement about your transition from Shutterfly,Inc. (the “Company”). Transition Period:Your last day of employment with the Company will be June 5, 2009 (the “Separation Date”).You are expected to continue working for the Company on a full-time basis through April 3, 2009.From April 4, 2009 until the Separation Date (the “Transition Period”), you will not be required to report to work, but will perform assigned projects and provide transitional assistance upon request.I will provide you with additional information about these special projects, which are expected to include: · Regular transition meetings with Jeff Housenbold · Positioning – including Brand Qualitative Objectives, Discussion Guide, Implications Products & Services and Positioning Statements, Communication Briefs · Segmentation – Target Segment and Implications · Photography Strategy · Q1 2009 Personnel Reviews During the Transition Period, you will continue to receive your current base salary and maintain your current coverage under the Company’s group benefit plans, subject to the terms and conditions of that plan.Additionally, the Restricted Stock Units granted to you under the Notice of Restricted Stock Award dated June 2, 2008, and the incentive stock options and non-qualified stock options granted to you under the Notice of Stock Option Grant dated May31,2007, will continue to vest during the Transition Period, in accordance with the applicable Award Agreements and the 2006 Equity Incentive Plan under which they were granted.You will remain eligible to participate in the Company’s quarterly bonus plan for Q1, but will not be eligible to participate in this Plan in Q2 or thereafter, as participation is conditioned on active, full-time employment through the regular payment date. Separation Date:On the Separation Date, you will be paid all outstanding salary amounts and any accrued, but unused, paid time off.If you seek reimbursement of any business expenses, you agree to submit your final expense reimbursement statement by the Separation Date, along with receipts or other supporting documentation.The Company will reimburse valid business expenses in accordance with its standard expense reimbursement policies. Severance Eligibility:Following the Separation Date, you will be eligible for severance benefits in accordance with Section 1 of your Amendment to Offer Letter dated December 31, 2008, a copy of which is attached as Exhibit A (the “Amendment”).The Amendment provides that your receipt of these severance benefits is conditioned on your execution of a general release of claims.A copy of this General Release of Claims is attached as Exhibit B for your reference.However, please note that Exhibit B may be signed no earlier than your Separation Date. At-Will Status/Early Termination:This Transition Agreement does not modify the at-will nature of your employment with the Company.However, in the event the Company finds it necessary to terminate your employment without Cause (as defined in the Amendment) prior to the Separation Date, the Company will (1) continue to pay your base salary from the date of such termination through the Separation Date (the “Early Termination Period”) and (2) if you timely elect to continue your Company group health plan coverage under COBRA, the Company will reimburse you upon submission of written proof of premium payment for your COBRA premiums for the Early Termination Period. Initial Release of Claims.In exchange for these transition benefits, you completely release the Company, its affiliated, related, parent or subsidiary entities, and its and their present and former directors, officers, and employees (the “Released Parties”) from any and all claims you may now have or have ever had against any of them, including, but not limited to, any claims arising under Title VII of the Civil Rights Act of 1964, the WARN Act or any state counterpart, the California Fair Employment and Housing Act, the Age Discrimination in Employment Act (“ADEA”), or any other claims for violation of any federal, state, or municipal laws, and any and all claims for attorneys’ fees and costs (the “Released Claims”).1The parties intend for this release to be enforced to the fullest extent permitted by law.You understand that you are not waiving any right or claim that cannot be waived as a matter of law, such as workers’ compensation or unemployment insurance benefits.The parties also agree that you are not waiving or releasing any rights under the Amendment, the Notice of Restricted Stock Award and Award Agreement (Restricted Stock Units) dated June 2, 2008, or the Notice of Stock Option Grant and Stock Option Award Agreement dated May 31, 2007. Entire Agreement.This Transition Agreement and the Amendment contain all of our agreements and understandings and fully supersede any prior agreements or understandings that we may have had regarding your employment with the Company or its termination, with the exception of the Employee Invention Assignment and Confidentiality Agreement that you signed as a condition of your employment.This Agreement is governed by California law and may be amended only in a written document signed by you and the Company’s President.If any term in this Agreement is unenforceable, the remainder of the Agreement will remain enforceable. Consideration and Revocation Periods.Please note that you have 21 days to consider this Agreement (but may sign it earlier if you wish) and that you can consult an attorney in doing so.In addition, you can revoke this Agreement within 7 days of signing it by sending me a certified letter to that effect.This Agreement shall not become effective or enforceable until the 7-day revocation period has expired. If you have any questions, please feel free to call me.We appreciate your continued assistance during this transition. Very truly yours, /s/Jeff Housenbold Jeff Housenbold ACCEPTED AND AGREED: Dated: March 25, 2009 /s/Kathryn Olson Kathryn Olson 1 You agree that because this release specifically covers known and unknown claims, you waive your rights under Section 1542 of the California Civil Code, or under any comparable law of any other jurisdiction.Section 1542 states:“A general release does not extend to claims which the creditor does not know or suspect to exist in his or her favor at the time of executing the release, which if known by him or her must have materially affected his or her settlement with the debtor.” EXHIBIT A Amendment to Offer Letter This Amendment to Offer Letter (this “Amendment”) is entered into as of December31,2008, by and between Shutterfly, Inc. (the “Company”) and Kathryn Olson (“you”) (collectively, the “parties”).This Amendment modifies certain provisions of your offer letter from the Company dated May 17, 2007 (the “Offer Letter”). 1.Severance.The parties agree that the following provisions shall replace and supersede any provisions of the Offer Letter related to severance benefits: Severance If your employment is terminated by the Company without Cause (as defined below), other than within twelve (12) months following a Corporate Transaction (as defined in the Plan): (1) a severance payment in the amount equal to six (6) months of your final base pay rate, and less applicable withholding taxes and regular deductions, payable in a lump sum (“Severance”); (2)the post-termination exercise period for your Company stock options will be extended from three (3) months to twelve (12) months following your termination date; and (3) if you are covered under the Company’s group health plan as of the termination date and timely elect to continue your group coverage under COBRA, the Company will reimburse you upon submission of written proof of premium payment for up to six (6) months of the applicable COBRA premiums as COBRA is provided in accordance with the terms of the applicable plans and the law, beginning on the first of the month following the Company’s receipt of your COBRA election notice and ending on the earlier of (i) the date you become covered under another group or individual health plan, or (ii) the last day of the six-month period described above.
